CtJLLBír, J. (concurring),:
Under the-English law a littoral owner had a right of access to the adjacent waters, the same as to a highway, but it was only a right of - access, and he could erect no pier, wharf or other structure in the water without the consent of the crown. (Gould on Waters, § 167 ; Black’s Pom. Wat. Rights, § 250.) In this country it has generally been held that the upland owner has the additional right of constructing a proper pier or landing for the use of himself and the public, subject to the general regulations prescribed by the State or -the United States (Yates v. Milwaukee, 10 Wall. 497); and since the decision in Rumsey v. N. Y. & N. E. R. R. Co. (133 N. Y. 79) that is the rule in this State. But, though the owner of adjacent *481upland has the right of access to the river and also the right to construct a proper pier therein, he has no easement or interest in the lands under water in front of the adjacent proprietors. The riparian right of access, so far as it is a property right incident to the ownership of the upland, is strictly a right of access by the front. It is said in Gould on Waters (§ 153): “The right of unobstructed access is also limited to the front "of the land, and does not include the right, if the riparian owner fills out his entire frontage, to have the docks or water spaces on either side kept open in order that he may have access to the sides of his wharf.” In Gray v. Bartlett (20 Pick. [Mass.] 186) it was held that the erection of a pier did not draw after it the exclusive right to use the open space adjoining as a dock for vessels at the wharf to lie in. In Bond v. Wool (107 N. C. 139) it was held that the defendant had a right to build a wharf or landing on his own water front though it cut off the side approach to the plaintiff’s landing. In Clark v. Peckham (10 R. I. 35) it was said: “ So far as concerns the front of his land the riparian owner has the undoubted right of access to it. * * * So long as the dock (vacant space between piers) is not filled by the owner of the bank * * * he has a right of access to the sides of his wharf; he has, indeed, no exclusive right to the use of the water opposite the adjoining land; he has it in common with the world.”
A contrary rule would give the riparian owner who might first erect a pier the power to prevent adjacent owners exercising their rights, by keeping the water clear for access to the sides of his pier, or limit such rights 'by preventing the adjacent proprietors from making piers extending any further into the stream than that first erected. In the harbor of Few York, and I presume generally in ports with much commerce, .pier lines and bulkhead lines have been established under the authority both of the State and Federal governments. The State has also prescribed that piers shall not be built out in that harbor within a specified distance from other piers.. Under this legislation, the owner of a pier which extends to the pier-line, obtains a certain protection against too great propinquity of other structures. But in the absence of such legislation one must so build his pier with reference to his ownership of the upland as to secure himself from interference by the structures of adjacent proprietors.
*482Though the plaintiffs have no easement in the lands under water «owned by the defendants, if the structure sought to be erected by •the defendants is unlawful and especially injurious to the plaintiffs, they, doubtless, may maintain an action for its removal. . But to be ■ a nuisance, the erection of a wharf in tide waters must injure navigation. (Thornton v. Grant,. 10 R. I. 477.) I think the evidence •does not show that the defendants’ pier obstructs navigation. The • channel, if it may be called a channel, on which «the pier terminates, «does not run beyond the pier, nor is there shown any navigation' ■beyond that point. It does not obstruct the plaintiffs’ vessel in. reaching their pier, for it lies without the route of the vessel. The most injurious; effect which the plaintiffs claim that the defendants’ pier may have, is' to prevent the facility and ease with which the vessel may be warped along and moored to the side of their pier. This, we do not think, is a.right of navigation, but a question of the right of access to the pier, which, as has already been shown, does not exist in favor of the plaintiffs over defendants’ lands. The only action the State has taken on the subject of pier lines at this point on the river is that of. the Land Commissioners in fixing the ■outer boundaries of the land under water, which the State has conveyed to the upland proprietors. The pier intended to be extended, ’by the defendants lies entirely within the limits of the grant to ■them. Therefore, so far as regulations of the State are concerned, «the defendants’ threatened action is entirely authorized.
■ Rbr do we think the Federal statute (26 U. S. Stat. at Large, 454, § 7.) renders the defendants’ work illegal. By that statute it is provided .“ that it shall not be lawful to build any wharf, pier, dolphin, boom, dam, weir, breakwater, bulkhead, jetty or structure of any kind outside established harbor lines, or in any navigable waters óf the United States where no harbor lines are or may be established, without the permission of' the Secretary of War, in any port, roadstead, haven, harbor, navigable river, or other waters of the United States, in such manner as shall obstruct or impair navigation, commerce or anchorage of said waters.” This section does not render any pier, that may be erected in navigable waters, without the permission of the Secretary of War, unlawful, but only such a pier as..obstructs or impairs navigation, commerce or anchorage of said waters. As. ■already stated, we think it has not been shown that the pier in ques*483tion affects navigation. In this respect it differs from the case of Grand Trunk Railway Co. v. Backus (46 Fed. Rep. 211), and there is this further distinction between the cases, as I gather from the opinion of Justice Jackson : The city of Detroit, in the case cited, had established a pier line, and I infer that the defendants’ pier was sought to be extended beyond that line, for the opinion of the learned judge states that “ The defendants in this case, therefore, stand alone upon their rights as riparian proprietors, which, they insist,, give them the right to extend their present dock frontage 25 feet out in the river.” In the present case the defendants have all the authority that the State can give them.
The judgment appealed from should be reversed and a new trial granted, costs to abide the event.
Judgment reversed and new trial gfanted, costs to abide the event.